Citation Nr: 1120498	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-39 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 percent for the period prior to May 17, 2005, for post traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation of greater than 70 percent for the period from May 17, 2005, to August 9, 2006, for PTSD.


REPRESENTATION

Appellant represented by:	Jacques P. De Plois, Attorney at Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from April 1969 to March 1971.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).

It is noted that the appellant requested in his substantive appeal dated September 2009 that he sought hearing before a member of the Board.  However, the appellant's representative withdrew this hearing request in correspondence dated January 2011.  In lieu thereof, he submitted additional medical evidence, which was considered by the RO before issuing a Supplemental Statement of the Case.


FINDINGS OF FACT

1.  For the period prior to May 17, 2005, PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency due to symptoms that include at times nightmares, intrusive thoughts, flashbacks, anger and outbursts, irritability, depression, anxiety, suicidal thoughts, poor concentration, forgetfulness, memory impairment, and sleep disturbance.  The Global Assessment of Functioning (GAF) was 60 or better.

2.  For the period from May 17, 2005, to August 9, 2006, PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood due to symptoms that include at times nightmares, intrusive thoughts, flashbacks, anger and outbursts, irritability, depression, anxiety, suicidal thoughts, poor concentration, forgetfulness, memory impairment, and sleep disturbance.  The GAF was 45 to 55.



CONCLUSIONS OF LAW

1.  Prior to May 17, 2005, the criteria for an initial evaluation greater than 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2010)

2.  From May 17, 2005, to August 9, 2006, the criteria for the assignment of an evaluation greater than 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is noted that this appeal arises from a claim for service connection.  Historically, the appellant filed a VA compensation claim in March 2003.  An October 2003 rating decision granted service connection for PTSD at the 30 percent disability level, effective from March 2003 (date of receipt of claim).  Subsequent thereto, the appellant obtained VA outpatient treatment in December 2003 and April 2004, within the one year period following notification of the initial evaluation.  It is well-established that, once a formal claim for compensation has been granted, receipt of a record of VA treatment will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b) (1); see also 38 C.F.R. § 3.155(a).  Therefore, the Board finds that the October 2003 rating decision did not become final as new and material evidence was received within the one-year appeal period following the assignment of the initial evaluation.  As such, the rules on finality do not apply and the claim before the Board must be considered as an appeal from the initial evaluation assigned in the grant of service connection.

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim as to all five elements of the service connection claim (including degree of disability and effective date of disability (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA will seek to provide; and (3) the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b).  Notice should be provided at the time that VA receives a completed or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).

Here, VA satisfied its duty to notify.  The appellant's claim essentially arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Notwithstanding, VA supplemented notice with a letter dated September 2006, which notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter. Also, VA notified the appellant of the disability rating and effective date elements of his claim at this time.

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Pertinent records have been associated with the claims folder, to include private medical records and lay statements.  VA afforded the appellant an opportunity to appear for a hearing.  However, the hearing request was later withdrawn.  Additionally, in connection with the claim for increase, VA afforded the appellant a VA psychiatric examination in November 2006.  The Board notes that the VA examination is adequate as it reflects a pertinent medical history, review of the documented medical history, clinical findings, and a diagnosis to include a Global Assessment of Functioning score.  Such an examination, based upon the appellant's medical history and examination, and describing the disability in sufficient detail so that the Board's evaluation will be a fully informed one, is adequate.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) se Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (medical opinion is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  The Board finds that a forensic or retrospective psychological examination to determine his level of disability between May 2005 and August 2006 is not warranted in this case as the record includes treatment records dated from February 2003 to March 2009 that sufficiently address the appellant's symptoms.  It is noted that the adequacy of the most recent VA examination has not been challenged by either the appellant or his attorney.
The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the appellant, and there is no other specific evidence to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Evaluations

In this case, the Board has framed the issues on appeal as evaluations and recognizes that there has been a staged rating by the RO.  The Board further recognizes that the appellant seeks to obtain the maximum benefit for the greatest period of time.  The Board's analysis of the claims focus on the period of time prior to May 17, 2005, and the period of time from May 17, 2005, to August 9, 2006.  As VA granted a 100 percent rating from August 9, 2006, the Board need not consider the rating after that effective date since 100 percent represent the maximum schedular rating.  The Board finds that there has been a material change in the disability during the appeal period and staged ratings are warranted.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  If the disability has not significantly changed, a uniform evaluation is warranted.  A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  A score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  See also, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), Fourth Edition, Washington, DC, American Psychiatric Association, 1994.



III.  Factual Background

Private medical records dated 2002 to 2003 reflect a diagnosis for PTSD.  The appellant's symptoms included anxiety, panic, obsessive compulsive traits, and anger.

VA treatment note dated February 2003 reflects that he was recently diagnosed with PTSD by his private doctor.  His symptoms were anxiety attacks, difficulty controlling anger, and an inability to sleep in a dark room along with flashbacks and nightmares.  The diagnosis was probable PTSD.

Report of VA examination dated September 2003 reflects that the appellant was coherent, alert, and oriented.  The appellant expressed that he had feelings that his coworkers were out to get him and that neighbors don't like him.  He reported that his former supervisees would call him names and urinate on his mops, but he noted that they were no longer a problem.  His affect was anxious although appropriate; memory was fair to good for long-term events, very good for short term events, and fair for immediate events.  The appellant reported interrupted sleep, occasional nightmares, and use of a night light when sleeping even when he goes camping.  He reported that he went to his sister's house for the 4th of July, and he was bothered by the fireworks.  He will not go to Chinese restaurants and expressed that he will not watch Vietnam movies.  He reported keeping weapons, like a hammer, in his bedroom.  He reported destroying things every few months.  For example, he said that he broke windows and threw things around in his garage some months back. The examiner stated that the appellant's symptoms included avoidance of stimuli (fireworks, helicopters, military movies), and abnormal arousal (waking easily from sleep, keeping nightlight).  The examiner further stated that the appellant had no significant malfunctioning at work other than when he was a supervisor in the mid 1990s.  The appellant and his wife reported that his medications have helped his symptoms.  PTSD was diagnosed and a GAF of 55 was assigned.

VA treatment note dated December 2003 reflects that the appellant reported he was doing better except that a death in the family had been stressful.  Affect was broad, mood was compatible.  There were occasional fleeting suicidal thought, but no homicidal ideation.  It was noted that he works night shift, and sleeps 5 hours a night, which was interrupted sleep.  The diagnoses included PTSD.  Medications included Bupropion and Citalopram for panic disorder.  A GAF score of 60 was assigned.

VA treatment note dated April 2004 reflects that:

I'm not doing too bad on my meds, I've had a couple of bad dreams but that is real shallow compared to the past.  A couple of panic attacks, also improved.  The medications are working well.

Also, in April 2004, the appellant indicated that he had been seen by a private psychologist, Dr. Reagan, for 1-2 years.  His medications included Lorazepam, taken as needed; appellant reported that he uses it only 3 times a month.  He denied suicidal ideation.  He described sleep as "pretty good now, just a couple of times w[ith] bad dreams."  Sleep was interrupted.  The diagnoses included PTSD.  The examiner wrote that that mood was improved and there was decreased anxiety/panic.  A GAF score of 60 was assigned.  The appellant stated that he felt stable with improvement.  Goals included stability and ability to maintain work.

VA treatment note dated October 2004 reflects that the appellant was followed for PTSD with symptoms that included tendency toward anger when under pressure, sleep disturbance (largely corrected by medication), occasional flashbacks, excessive startle leading to sustained episodes of anxiety when hearing loud noises.  The appellant also reported anxiety when exposed to closed spaces or darkness, along with nervousness and irritability.  He denied racing heartbeat, shortness of breath, dry mouth or lump in throat, dizziness, or shakiness, etc.    The appellant described his mood as typically 7 of 10 since starting Citalopram.  He indicated that mood was a bit lower at present due to a number of his friends having personal problems.  Appetite was good.  Energy was good.  He enjoys usual activities.  He socializes with others, and enjoys hunting and other sports.  Objectively, the appellant was alert, cooperative, and mildly anxious (which he attributed to the closed atmosphere of the room), with linear and logical thoughts.  Insight and judgment appeared intact.  The assessment was PTSD, minimally symptomatic.  The examiner stated that the appellant appeared to be responding well to medications, and that depression was essentially in remission.  No GAF was provided.

VA treatment note dated May 17, 2005, reflects an assessment for PTSD, "somewhat increasingly symptomatic due to back injury and increased depressive symptoms."  There was no evidence of recurrent of panic disorder.  Depression was characterized as mild.  The appellant presented for the scheduled examination and reported that his PTSD symptoms were essentially unchanged.  He complained of poor concentration, poor memory, and rare flashbacks.  He denied nightmares and frank panic attacks, but he continued to have general anxiety.  The examiner indicated that anxiety did not keep the appellant from camping with friends.  He further indicated that the appellant was more depressed and withdrawn since a recent back injury.  Appetite was increased.  The appellant reported loss of interest in previously enjoyed activities, sleeping excessively, not feeling rested, and an incident of becoming agitated.  The appellant explained that he became agitated when he was teased at work about his shirt and he responded by removing the shirt and cutting it up with an exacto knife, which frightened his coworkers.  He denied further outbursts...  Objectively, the appellant was on-time for his appointment, had an anxious affect, and linear and logical thoughts.  He denied suicidal/homicidal ideation.  Insight was good.  Judgment was good.

VA treatment note dated November 2005 reflects that the appellant medications had been adjusted by his private doctor, and that there was improvement in his target symptoms.  His wife described him as quite a bit better in terms of mood and irritability.  It was reported that there were no problems at work, where coworkers were giving him a wide berth.  The appellant complained of excessive sleeping and fatigue, intrusive memories or flashbacks at night 2-3 times a month as he tries to fall asleep, which causes sleep problems on those nights.  He complained of occasional non-military nightmares.  The examiner stated that "PTSD symptoms continue to be limited, but are, perhaps, a bit more prominent.  The patient has been pushing himself to go out a bit more, has gone fishing with friends on more than one occasion, something he did not use to do.  Also, went hunting, at least once this year."  The appellant reported a histor of 4 episodes of transient loss of awareness with some loss of memory for events occurring during this time.  This was discussed with his internist and attributed to a drug reaction and the appellant is no longer taking this medication.  Objectively, the appellant appeared more relaxed, smiled appropriately.  Thought were linear and logical.  There was no suicidal/homicidal ideation.  Insight and judgment appeared intact.  The assessment was PTSD, somewhat more symptomatic than last visit, despite improvement in mood.  It was noted that irritability, a most troublesome symptom, had improved with medication changes.  The assessment was also panic disorder (an increased number over previous baseline) and major depression (in partial remission).  The plan was to continue his current medications and to add Trazodone.  A current GAF score of 45 was assigned.  The examiner noted that:

PTSD symptoms continue to be limited, but are, perhaps, a bit more prominent.  The patient has been pushing himself to go out a bit more, has gone fishing with friends on more than one occasion, something he did not use to do.  Also, went hunting, at least once this year. 

A VA treatment note dated June 2006 reflects that the appellant presented for reevaluation of PTSD, panic disorder, and major depression.  The examiner wrote that, since the last visit, symptoms continue to improve with no further adjustments in medication.  Trazodone was discontinued as he had no benefit.  Sleep was improved, he reported awakening 1-2 times a night feeling anxious, not remembering nightmares except 1-2 times a month.  He gave a history of one panic attack since the last visit.  The appellant denied chronic sleepiness although he continued to take a regular nap at lunchtime.  Sleep was described as restorative.  The appellant reported improved irritability, no flashbacks, and decreased intrusive memories-except that he had a flare-up of nightmares and intrusive memories after being a first responder to a severe burn victim.  The appellant reported social isolation and having only one friend with whom he fishes occasionally in the summertime.  He reported camping every couple of months with his sister and her friends.  He reported chronically poor appetite.  Concentration was relatively good; it was noted that he spent most the week organizing bills.  The appellant had a good self image and positive outlook for the future.  Objectively, the appellant was alert, oriented, cooperative, smiling, and upbeat, consistent with stated excellent mood.  Thoughts were linear and logical, relevant and upbeat.  Insight and judgment were intact.  The assessment was PTSD, substantially improved; panic disorder, asymptomatic at this time; and major depression, in essentially complete remission.  A GAF score of 55 was assigned.

On August 9, 2006, VA received correspondence from the appellant requesting reevaluation of his PTSD, noting worsening.

In November 2006, a VA psychiatric examination was conducted.  The examiner reviewed the claims folder, interviewed the appellant and his wife, and reviewed lay statements provided by the appellant.  The appellant appeared flushed then pale, he cried at times.  He expressed intense anger toward others-including his work setting, family, neighborhood, community, and VA.  Emotional control was brittle.  Eye contact was fleeting.  He was unable to maintain mental focus.  The appellant reported that he was anxious and frightened about this appointment.  He was forgetful.  The appellant reported that he was not fully honest at his last VA compensation and pension examination, indicating that he underreported the severity of his anxiety, anger episodes, and suicidal ideation.  He reported that his work performance as a maintenance man at a local community college had dramatically declined.  He reported that he is a groundkeeper with two others who play practical jokes on him that make him explode.  He denied any friends.  The examiner reported that the appellant was unable to go about routine activities, had episodes of dissociation endangering him and others, markedly impaired social functioning due to paranoid thinking and anger, and impaired attention abilities with lack mental focus.  The examiner reported that the appellant's symptoms had increased in both severity and frequency, noting that he had a recent suicidal gesture.  The examiner found the appellant so compromised that he was deemed incompetent to manage funds independently.  The diagnoses were PTSD, depression, probable dissociative disorder, episodes of generalized anxiety disorder, alcohol abuse.  A GAF score of 50 was assigned.

In November and December 2006, VA received multiple lay statements.  The appellant's sister reported that his symptoms included difficulty concentrating, sitting, relaxing, spacing out, inability to sleep in the dark, and unexplained fear.  His sister-in-law reported that his symptoms in that past few years included increased anxiety, anger, irritability, inability to manage daily activities, abnormal reaction to stressful events, and memory problems.  A family relative, J.G., reported that his symptoms for many years included increasing withdrawal, depression, anger, and difficulty interacting with people.  T.H. reported that the appellant's symptoms over the last years included increasing anxiety, withdrawal, and upsettedness along with headaches, forgetfulness, irritability and bouts of suspiciousness.  She noted that his circle of friends had shrunk.  The appellant's wife reported that his PTSD symptoms interfered with family, friends, and work.  His symptoms were described as volatile personality, depression, anxiety attacks, suicidal thoughts, anger outbursts at work, mental distraction causing him to have increased work accidents, forgetfulness, memory impairment, nightmares, sleep disturbance, nightmares, flashbacks, and inability to sleep in the dark.  The appellant's son wrote that he had anxiety and agitation, especially with watching war related movies.  He noted that his father came into the kitchen with a gun after hearing a loud noise from dish falling on the floor.

A VA treatment note dated November 2007 reflects that this examiner found the appellant competent to handle his own financial affairs.  The examiner reported that the appellant was sleeping better, had only 1 nightmare a week, and spent less time depressed although he was depressed half the time.  He noted that symptoms were more pronounced after a stressing event and, following such, the appellant would experience loss of interest in normal activities, increased psychomotor retardation, irritability, increased sleep, energy decline-which lasts a couple of days to 1 week before full recovery.  The appellant spends time working on his new property.  He has stresses related to living in a 5th wheel and his son's life.  Objectively, the appellant was slightly fidgety, had a restricted affect, and had an anxious but non-depressed mood.  Thoughts were linear and logical.  Some gross attention deficits were found.  The assessment was PTSD, showing significant problems with concentration, but these do not appear extraordinary, given degree of overall symptomatology.  The assessment further included depressive disorder, significant periods but overall slightly improved.

In January 2011, VA received private psychiatric treatment records from Dr. Reagan, dated 2002 to 2005.  These records reflect ongoing treatment for PTSD symptoms to include anxiety and depression.  In July 2004, the appellant reported financial problems, nightmares, and panic.  The assessment was PTSD.  A GAF score of 60 was assigned.  A generalized anxiety disorder, panic, PTSD, social phobia were noted.  In August 2004, the appellant reported good sleep, improved weight, and that work was better.  He stated that he was feeling better and that his mood was also better.  Objectively, mood was congruent to euthymic.  Thoughts were linear.  There was no suicidal/homicidal ideation.  The assessment was PTSD and a GAF score of 75 was assigned.  In November 2004, subjectively, mood was very good.  Objectively, affect was a little bit constricted.  Thoughts were linear.  There was no suicidal/homicidal ideation.  The assessment was PTSD and a GAF of 65 was assigned.  In December 2004, a GAF score of 80 was assigned.  In April 2005, a GAF of 70-65 was assigned.  It was noted that he fell 7-8 feet from a ladder.  In May 2005, the appellant reported that he was doing a lot better, and that work was better.  He noted sleeping well.  Objectively, mood was congruent to euthymic.  Thoughts were linear.  There was no suicidal/homicidal ideation.   A subsequently dated 2005 note reflects a GAF score for 60.  The appellant reported an all night nightmare.  Objectively mood was congruent to euthymic.  Thoughts were linear.  There was no suicidal/homicidal ideation.

IV.  Analysis of Issues

A.  The Period Prior to May 17, 2005

The evidence of record shows that prior to May 17, 2005, the criteria for a schedular rating greater than 30 percent are not met, and that the appellant's PTSD symptomatology did not more closely resemble the criteria for a higher disability rating.

The evidence reflects occupational and social impairment with deficiencies in many areas to include family relations, mood, and work due to symptoms of nightmares, intrusive thoughts, flashbacks, anger and outbursts, irritability, depression, anxiety attacks, suicidal thoughts, poor concentration, forgetfulness, memory impairment, and sleep disturbance.

However, prior to May 17, 2005, the severity and frequency of the appellant's PTSD symptoms do not meet, or more closely resemble, the criteria for the assignment of a disability evaluation in excess of 30 percent.  38 C.F.R. § 4.7.

The medical evidence shows symptoms that vary in frequency and severity.  In December 2003, the appellant had occasional fleeting thoughts of suicide, but suicidal ideation was not found on subsequent treatment visits (prior to May 17, 2005).  Also, in April 2004, the appellant reported having had only a couple nightmares and a couple panic attacks.  Furthermore, PTSD was described as minimally symptomatic.  In May 2005, there was no evidence of recurrent panic disorder and depression was described as mild.  The appellant had nightmares and general anxiety.  The medical evidence shows no indication that the appellant had impaired judgment or thinking, neglect of hygiene or appearance.  It further shows that he did not have near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  The appellant went to work daily, came home, visited with friends and family, and enjoyed hunting and other sports; thus, he was able to establish and maintain effective relationships, as well as function independently.

The Board acknowledges that the appellant has reported in 2003 that he had difficulty controlling anger and that he had broken things in his garage.  There are no other incidents reported until May 2005, when a treatment note shows that the appellant was teased by coworker and he reacted by shredding his shirt with an exacto knife.  The Board has considered these incidents as episodes of impaired impulse and anger control.  However, these episodes are occurring years apart are infrequent, and neither the medical nor lay evidence shows any significant recurring episodes of impaired impulse or anger control prior to May 17, 2005.  Therefore, the Board finds that the episodes of impaired impulse control are not of the severity or frequency to more closely reflect the criteria for a higher disability rating.

Also, the record shows that the appellant had social interactions at work and with family and friends.  During VA treatment in October 2004, the appellant reported that a number of his "friends" were having personal problems.  He further indicated that he socialized with others and enjoyed hunting and other sports.

The medical evidence, both private and VA, reflects that the appellant had GAF scores prior to May 2005 that ranged from 60 to 80.  The evidence shows that social and occupational functioning ranged from mild (GAF 70 or greater) to at worst moderate (GAF 51-60) for the period at issue.

The Board has considered the lay statements.  They constitute competent and credible evidence.  While they are highly probative of the constellation of symptoms affecting the appellant, the Board finds that they have diminished probative value in terms of establishing the severity and frequency of his symptoms.  The lay statements do not provide any concrete timeframe for the symptoms observed; but rather the timeframe addressed is broad and general.  Also, they simply do not address the severity or frequency of the symptoms.  As such, in the context of the rating schedule, the Board finds that the lay evidence does not tend to show that the appellant's symptoms met the criteria, or more closely resembled the criteria, for a higher evaluation prior to May 17, 2005.

The Board assigns greater probative value to the medical evidence of record, to include the appellant's statements made while seeking medical treatment.  This evidence is highly probative for many reasons.  First, it was prepared by skilled medical professionals for the purpose of treating the appellant.  Second, it includes the appellant's self-report as to the frequency and severity of his prominent symptoms-nightmares, panic attacks, sleep disturbance, and mood (anxious/depressed).  Third, the medical evidence includes objective findings and a diagnosis or assessment.  Furthermore, the medical evidence addresses the severity of the symptoms and the level of social and occupational functioning.

Prior to May 17, 2005, GAF scores ranged from 55 to 80, reflecting symptoms that range from moderate to mild.  Mostly the scores were around 60-reflecting moderate symptoms.  These scores do not suggest or reflect social or occupational impairment with reduced reliability and productivity due to PTSD symptoms.  The GAF scores suggest no significant impairment of thinking, judgment, communication or mood when considered independently or in concert with the other evidence of record, lay and medical.

Therefore, having carefully reviewed the evidence, the Board finds that the preponderance of the evidence is against the claim for increase.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  There is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Period From May 17, 2005, to August 9, 2006

The evidence of record shows that from May 17, 2005, to August 9, 2006, the appellant's PTSD symptomatology did not more closely resemble the criteria for an evaluation greater than the currently assigned 70 percent disability rating under Diagnostic Code 9411.

From May 17, 2005, to August 9, 2006, the record shows that the appellant maintained full-time regular employment.  He worked with others, although with difficulty as shown by his reaction to some at-work teasing by co-workers.  The Board notes that the appellant reported, in May 2005, that he was doing better at work; and he reported that he had no problems at work in November 2005.  But he later reported that he not fully truthful about the severity of his symptoms.  The record shows no indication that the appellant had difficulty maintaining his employment due to PTSD symptoms although it does reflect some difficulty with personal interaction.  In the end, the record does not more nearly reflect total occupational impairment due to PTSD symptoms.

Also, the record shows that the appellant had social interactions at work and with family and friends.  In May 2005, the appellant reported camping with friends.  In November 2005, the appellant reported that he had been pushing himself to go out more and that he had gone fishing with friends on more than one occasion and went hunting.  In June 2006, the appellant reported that he had one friend with whom he fished in the summertime.  He further reported camping every couple of months with his sister and her friends.  A lay statement reflects that the appellant's circle of friends had shrunk.  Although the record shows some social impairment, it is less than total and does not more nearly reflect total social impairment.

The lay and medical evidence is consistent with the GAF scores, which ranged from 45 to 55 for the period here.  These scores reflect symptoms that range from serious to moderate.

The Board accepts that the lay evidence is both competent and credible.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  See also, Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to make a credibility determination).  Furthermore, the lay and the medical evidence are both probative of the degree of social and occupational impairment.  Therefore, the evidence has considerable weight in the matter before the Board.  However, this evidence shows that the frequency and severity of the appellant's PTSD symptomatology did not result in, or more nearly reflect, total social and occupational impairment for the period from May 17, 2005, to August 9, 2006.

Therefore, having carefully reviewed the lay and medical evidence of record, the Board finds that the criteria for an evaluation greater than 70 percent are not met for the period from May 17, 2005, to August 9, 2006, for PTSD.  There is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

C.  Staged Ratings

The rating has been staged.  Here, the Board has determined that the appellant's disability has not significantly changed during the appeal period and that further staging of the rating is not warranted.  Fenderson, supra.


D.  Extraschedular Consideration

In the Board's adjudication of the claim, consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id. The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115. If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116. If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the appellant fit appropriately with the criteria found in the relevant Diagnostic Code for the disability at issue.  The evidence does not establish that the appellant has experienced hospitalizations or other severe or unusual impairment due to the service-connected PTSD for the periods at issue here.  Also, the record shows that the appellant was employed.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of his service-connected PTSD.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.



ORDER

An initial evaluation greater than 30 percent prior to May 17, 2005, for PTSD is denied.

An evaluation of greater than 70 percent for the period from May 17, 2005, to August 9, 2006, for PTSD is denied.








____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


